Exhibit 10.2

 

INCREMENTAL JOINDER AGREEMENT

 

This Incremental Joinder Agreement, dated as of January 30, 2017 (this
“Agreement”), by and among STATION CASINOS LLC, a Nevada limited liability
company (the “Borrower”), the Guarantors party hereto, Red Rock Resorts, Inc.
(“RRR”), Station Holdco LLC (“Holdco”, and together with the Borrower, the
Guarantors party hereto and RRR, the “Station Parties”), each of the INCREMENTAL
TERM B LENDERS (as hereinafter defined) party hereto and DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH, as administrative agent under the Credit Agreement referred to
below (in such capacity, the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of June 8,
2016 (as amended by that certain First Amendment to Credit Agreement, dated as
of the date hereof, by and among the Borrower, the other Station Parties, each
of the Lenders party thereto and the Administrative Agent, and as it may be
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms defined in
the Credit Agreement and not otherwise defined herein being used herein as
therein defined), among the Borrower, the Guarantors, the banks, financial
institutions and other entities from time to time party thereto as lenders
(including the L/C Lenders and the Swingline Lender) (collectively, the
“Lenders”) party thereto from time to time, Administrative Agent, Deutsche Bank
AG Cayman Islands Branch, as collateral agent, and the other parties thereto;

 

WHEREAS, pursuant to Section 2.12 of the Credit Agreement, the Borrower has
requested that those certain financial institutions party hereto and listed on
Schedule A hereto (the “Incremental Term B Lenders”) provide $125,000,000.00 in
Incremental Term B Loan Commitments (the “Incremental Term B Loan Commitments”).

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuation consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

 

AGREEMENT TO PROVIDE INCREMENTAL TERM B LOAN COMMITMENTS

 

Each Incremental Term B Lender hereby agrees, severally and not jointly, to
provide its respective Incremental Term B Loan Commitment as set forth on
Schedule A annexed hereto on the terms set forth in this Agreement, and its
Incremental Term B Loan Commitment shall be binding as of the Effective Date (as
defined below).  Each Incremental Term B Lender hereby agrees, severally and not
jointly, to make an Incremental Term B Loan to the Borrower on the Effective
Date in the amount of its Incremental Term B Loan Commitment.

 

The Incremental Term B Loan Commitment of each Incremental Term B Lender is in
addition to such Incremental Term B Lender’s existing Loans and Commitments
under the Credit Agreement, if any, which shall continue and, immediately after
giving effect to the amendments contemplated hereby, will be subject in all
respects to the terms of the Credit Agreement (and, in each case, the other
Credit Documents).

 

--------------------------------------------------------------------------------


 

SECTION 1.         Applicable Margin.  The Applicable Margin for any Loans made
pursuant to the Incremental Term B Loan Commitments (any such loans, the
“Incremental Term B Loans”) shall be the same as the Applicable Margin with
respect to the existing Term B Facility Loans.

 

SECTION 2.         Maturity Date.  The maturity date for any Loans made pursuant
to the Incremental Term B Loan Commitments shall be the Term B Facility Maturity
Date.

 

SECTION 3.         Principal Payments.  Section 3.01(c) of the Credit Agreement
is hereby amended and restated in its entirety as follows:

 

“(c)         Term B Facility Loans.  Borrower hereby promises to pay to
Administrative Agent for the account of the Lenders with Term B Facility Loans
in repayment of the principal of such Term B Facility Loans, (i) on the last
Business Day of each fiscal quarter (commencing with the first full fiscal
quarter following the Closing Date), an aggregate amount equal to (A) 0.25% of
the aggregate principal amount of all Term B Facility Loans outstanding on the
Closing Date plus (B) 0.2512563% of the aggregate principal amount of all
Incremental Term B Loans made on January 30, 2017 (subject to adjustment for any
prepayments made under Section 2.09 or Section 2.10 or Section 2.11(b) or
Section 13.04(b)(B) or as provided in Section 2.12, in Section 2.13 or in
Section 2.15) and (ii) the remaining principal amount of Term B Facility Loans
on the Term B Facility Maturity Date.”

 

SECTION 4.         Incremental Term B Loan Commitments.

 

(a)           This Agreement represents Borrower’s request for the Incremental
Term B Loan Commitments to be provided on the terms set forth herein on the
Effective Date and for the Incremental Term B Loans to be made thereunder to be
funded on the Effective Date.  It is the understanding, agreement and intention
of the parties that all Incremental Term B Loans shall be part of the same
Tranche of Loans as the existing Term B Facility Loans and shall constitute
Loans and Term B Facility Loans under the Credit Documents.  Any Incremental
Term B Loans shall be subject to the provisions of the Credit Agreement and the
other Credit Documents and shall be on terms and conditions identical to the
existing Term B Facility Loans, except as set forth in this Agreement.

 

(b)           The Incremental Term B Loan Commitments may be drawn in no more
than a single drawing on the Effective Date.  Upon such Borrowing, the
Incremental Term B Loans so borrowed shall automatically become Loans and Term B
Facility Loans outstanding under the Credit Agreement.  The Incremental Term B
Loan Commitments shall terminate automatically at 5:00 p.m. New York time on the
Effective Date (after giving effect to the funding of the Incremental Term B
Loans thereunder).

 

SECTION 5.         New Lenders.  Each Incremental Term B Lender acknowledges and
agrees that (a) upon the occurrence of the Effective Date it shall be bound
under this Agreement and (b) upon the occurrence of the Effective Date with
respect to the Incremental Term B Loan Commitments it shall be bound under the
Credit Agreement as a Lender holding Incremental Term B Loan Commitments and
that such Incremental Term B Lender shall become (or, in the case it is already
a Lender under the Credit Agreement, shall continue to be) a “Lender” under, and
for all purposes of, the Credit Agreement and the other Credit Documents, and
shall perform all the obligations of and shall have all rights of a Lender
thereunder.

 

2

--------------------------------------------------------------------------------


 

SECTION 6.         Credit Agreement.               By executing this Agreement,
each Incremental Term B Lender (i) confirms that it has received a copy of the
Credit Agreement and this Agreement and the other Credit Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes
Administrative Agent and each other Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents as are delegated to Administrative Agent or such other Agent,
as the case may be, by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as an Incremental Term B
Lender and as a Lender.

 

SECTION 7.         Use of Proceeds.  The Borrower shall use the proceeds of the
Incremental Term B Loans on the Effective Date to repay outstanding Revolving
Loans under the Credit Agreement and to pay fees and expenses in connection with
the First Amendment and this Agreement.

 

ARTICLE II

 

REPRESENTATION AND WARRANTIES

 

To induce the Incremental Term B Lenders to provide the Incremental Term B Loan
Commitments hereunder, the Station Parties represent to the Administrative Agent
and the Incremental Term B Lenders that, as of the Effective Date:

 

SECTION 1.         Corporate Existence.  Borrower and each other Station Party
(a) is a corporation, partnership, limited liability company or other entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b)(i) has all requisite corporate or other
power and authority, and (ii) has all governmental licenses, authorizations,
consents and approvals necessary to own its Property and carry on its business
as now being conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary; except, in the case of clauses
(b)(ii) and (c) where the failure thereof individually or in the aggregate would
not reasonably be expected to have a Material Adverse Effect.

 

SECTION 2.         Action; Enforceability.  Borrower and each other Station
Party has all necessary corporate or other organizational power, authority and
legal right to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions herein contemplated; the execution, delivery
and performance by Borrower and each other Station Party of this Agreement and
the consummation of the transactions herein contemplated have been duly
authorized by all necessary corporate, partnership or other organizational
action on its part; and this Agreement has been duly and validly executed and
delivered by each Station Party and constitutes its legal, valid and binding
obligation, enforceable against each Station Party in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws of general
applicability from time to time in effect affecting the enforcement of
creditors’ rights and remedies and (b) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

SECTION 3.         No Breach; No Default.

 

(a)           None of the execution, delivery and performance by any Station
Party of this Agreement nor the consummation of the transactions herein
contemplated do or will (i) conflict with or result in a breach of, or require
any consent (which has not been obtained and is in full

 

3

--------------------------------------------------------------------------------


 

force and effect) under (x) any Organizational Document of any Station Party or
(y) any applicable Requirement of Law (including, without limitation, any Gaming
Law) or (z) any order, writ, injunction or decree of any Governmental Authority
binding on any Station Party, or tortiously interfere with, result in a breach
of, or require termination of, any term or provision of any Contractual
Obligation of any Station Party or (ii) constitute (with due notice or lapse of
time or both) a default under any such Contractual Obligation or (iii) result in
or require the creation or imposition of any Lien (except for the Liens created
pursuant to the Security Documents) upon any Property of any Station Party
pursuant to the terms of any such Contractual Obligation, except with respect to
(i)(y), (i)(z), (ii) or (iii) which would not reasonably be expected to result
in a Material Adverse Effect; and

 

(b)           No Default or Event of Default has occurred and is continuing.

 

SECTION 4.         Credit Document Representations.  Each of the representations
and warranties made by the Borrower or any of the other Station Parties in or
pursuant to the Credit Documents to which such entity is a party, as amended
hereby, are true and correct in all material respects as of such date (except to
the extent such representations and warranties are qualified by “materiality” or
“Material Adverse Effect,” in which case such representations and warranties
shall be true and correct in all respects), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date (except to the extent such representations and
warranties are qualified by “materiality” or “Material Adverse Effect,” in which
case such representations and warranties shall be true and correct in all
respects)).

 

ARTICLE III

 

CONDITIONS TO THE EFFECTIVE DATE

 

This Agreement shall become effective on, and each Incremental Term B Lender
shall make its respective Incremental Term B Loan Commitment and fund its
respective Incremental Term B Loan thereunder on the date (the “Effective Date”)
on which each of the following conditions is satisfied or waived:

 

SECTION 1.         Execution of Counterparts.  The Administrative Agent shall
have received executed counterparts of this Agreement from each Station Party
and each Incremental Term B Lender.

 

SECTION 2.         Corporate Documents.  The Administrative Agent shall have
received:

 

(a)           certified true and complete copies of the Organizational Documents
of each Station Party and of all corporate or other authority for each Station
Party (including board of directors (or other applicable governing authority)
resolutions and evidence of the incumbency, including specimen signatures, of
officers) with respect to the execution, delivery and performance of this
Agreement and the extensions of credit hereunder, certified as of the Effective
Date as complete and correct copies thereof by the secretary or an assistant
secretary of each such Station Party (provided that, in lieu of attaching such
Organizational Documents and/or evidence of incumbency, such certificate may
certify that (x) since the Closing Date (or such later date on which the
applicable Station Party became party to the Credit Documents), there have been
no changes to the Organizational Documents of such Station Party and (y) no
changes have been made to the incumbency certificate of the officers of such
Station Party delivered on the Closing Date (or such later date referred to
above));

 

4

--------------------------------------------------------------------------------


 

(b)           a certificate as to the good standing of each Station Party as of
a recent date, from the Secretary of State (or other applicable Governmental
Authority) of its jurisdiction of incorporation; and

 

(c)           a customary closing certificate of a Responsible Officer of the
Borrower certifying to the foregoing.

 

SECTION 3.         Opinions of Counsel.  The Administrative Agent shall have
received a favorable written opinion of (i) Milbank, Tweed, Hadley & McCloy,
special New York, Delaware and California counsel for the Station Parties and
(ii) Brownstein Hyatt Farber Schreck, LLP, special Nevada counsel for the
Station Parties, in each case (A) dated the Effective Date, (B) addressed to
Administrative Agent and the Lenders and (C) in a form reasonably satisfactory
to Administrative Agent.

 

SECTION 4.         Costs and Expenses.  All of the reasonable and documented
out-of-pocket costs and expenses (including the reasonable fees, expenses and
disbursements of Latham & Watkins LLP and one local counsel in each applicable
jurisdiction reasonably deemed necessary by Agents) incurred by the Agents in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the extension and syndication of the Incremental Term B Loan
Commitments shall have been paid.

 

SECTION 5.         No Default or Event of Default; Representations and
Warranties True.  Both immediately prior to and immediately after giving effect
to this Agreement:

 

(a)           no Event of Default shall have occurred and be continuing; and

 

(b)           each of the representations and warranties made by the Station
Parties in Article II hereof and in Article VI of the Credit Agreement and in
each of the other Credit Documents to which it is a party shall be true and
correct in all material respects on and as of the Effective Date (it being
understood and agreed that any such representation or warranty which by its
terms is made as of an earlier date shall be required to be true and correct in
all material respects only as such earlier date, and that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the applicable
date).

 

SECTION 6.         Pro Forma Compliance.  Borrower shall be in compliance with
the Financial Maintenance Covenants on a Pro Forma Basis as of the most recent
Calculation Date (calculated in accordance with Section 2.12(b)(v) of the Credit
Agreement) and the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower demonstrating the calculations thereof in
reasonable detail.

 

SECTION 7.         Flood Insurance Requirements.  Administrative Agent shall
have received from Borrower (i) a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
Mortgaged Real Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by Borrower and the
applicable Station Party relating thereto) and (ii) if any portion of any
Mortgaged Real Property is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968, the applicable Station Party shall have,
with a financially sound and reputable insurer (determined at the time such
insurance was obtained), flood insurance in an amount and otherwise sufficient
to comply with all applicable rules and regulations promulgated pursuant to such
Flood Insurance Laws and deliver evidence of such compliance in form and
substance reasonably acceptable to Administrative Agent.

 

5

--------------------------------------------------------------------------------


 

SECTION 8.         First Amendment.  The First Amendment Effective Date shall
have occurred under the First Amendment and the First Amendment shall be in full
force and effect.

 

SECTION 9.         Notice of Borrowing.  Administrative Agent shall have
received a Notice of Borrowing, duly completed and complying with Section 4.05
of the Credit Agreement.

 

ARTICLE IV

 

POST-CLOSING REQUIREMENTS

 

SECTION 1.         Post-Closing Real Property. Borrower shall as soon as
practicable, but not later than forty-five (45) days after the Effective Date
(or such later date as Administrative Agent may determine in its reasonable
discretion), deliver or cause to be delivered to Collateral Agent the following
items with respect to each Mortgaged Real Property, each in form and substance
reasonably acceptable to Administrative Agent:

 

(a)           an amendment to each Mortgage encumbering a Mortgaged Real
Property to include the Incremental Term B Loans in the obligations secured by
such Mortgage (the “Mortgage Amendments”), each duly executed and delivered by
an authorized officer of each Credit Party party thereto and in form suitable
for filing and recording in all filing or recording offices that Administrative
Agent may deem necessary or desirable unless Administrative Agent is satisfied
in its reasonable discretion that Mortgage Amendments are not required in order
to secure the applicable Credit Party’s obligations as modified hereby; and

 

(b)           a mortgage modification endorsement or local equivalent with
respect to the Mortgaged Properties, each in form and substance reasonably
satisfactory to Administrative Agent, or other endorsements acceptable to
Administrative Agent.

 

SECTION 2.         Collateral Expenses.  Borrower agrees to pay all fees, costs
and expenses incurred in connection with the preparation, execution, filing and
recordation of the Mortgage Amendments, including, without limitation,
reasonable attorneys’ fees, title insurance premiums, filing and recording fees,
title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes, if any, and title search charges and other charges incurred in
connection with the recordation of the Mortgage Amendments and the other matters
described in Section 1 of this Article IV.

 

ARTICLE V

 

VALIDITY OF OBLIGATIONS AND LIENS

 

SECTION 1.         Validity of Obligations.  Borrower and each Guarantor
acknowledges and agrees that, both before and after giving effect to this
Agreement, Borrower and each Guarantor is, jointly and severally, indebted to
the Lenders and the other Secured Parties for the Obligations (including the
Obligations in respect of the Incremental Term B Loans provided pursuant to this
Agreement), without defense, counterclaim or offset of any kind. The Borrower
and each Guarantor hereby ratifies and reaffirms the validity, enforceability
and binding nature of such Obligations both before and after giving effect to
this Agreement (except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
subject to general principles of equity).

 

SECTION 2.         Validity of Liens and Credit Documents.  Borrower and each
other Station Party hereby ratifies and reaffirms the validity and
enforceability (except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
subject to general principles of equity) of the Liens and security interests
granted to Collateral Agent for the benefit of the Secured Parties to secure any
of the Obligations by Borrower and each other Station Party pursuant to the
Credit Documents to which any of Borrower or such other Station Party is a party
and hereby confirms and agrees that notwithstanding the effectiveness of this
Agreement, and except as expressly amended by this Agreement, each such Credit
Document is, and shall continue to be, in full force and effect and each is
hereby ratified and confirmed in all respects.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI

 

MISCELLANEOUS

 

SECTION 1.         Notice.  For purposes of the Credit Agreement, the initial
notice address of each Incremental Term B Lender (other than any Incremental
Term B Lender that, immediately prior to the execution of this Agreement, is a
“Lender” under the Credit Agreement) shall be as set forth below its signature
to this Agreement.

 

SECTION 2.         Amendment, Modification and Waiver.  This Agreement may not
be amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of the Borrower and the Administrative Agent
(acting at the direction of such Lenders as may be required under Section 13.04
of the Credit Agreement).

 

SECTION 3.         Entire Agreement.  This Agreement, the Credit Agreement and
the other Credit Documents, constitute the entire agreement among the parties
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
or any of them with respect to the subject matter hereof.

 

SECTION 4.         GOVERNING LAW.  THIS AGREEMENT, AND ANY CLAIMS,
CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT
LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS
OF ANOTHER JURISDICTION.

 

SECTION 5.         SUBMISSION TO JURISDICTION.  EACH PARTY HERETO AGREES THAT
SECTION 13.09(b) OF THE CREDIT AGREEMENT SHALL APPLY TO THIS AGREEMENT MUTATIS
MUTANDIS.

 

SECTION 6.         Severability.  Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

SECTION 7.         Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission (including portable document format
(“.pdf”) or similar format) shall be effective as delivery of a manually
executed counterpart hereof.

 

SECTION 8.         Lead Arrangers and Bookrunners.  The Borrower has appointed
each of JPMorgan Chase Bank, N.A., Deutsche Bank Securities Inc., Fifth Third
Bank, Goldman Sachs Bank USA, Citigroup Global Markets Inc., Macquarie Capital
(USA) Inc., and Citizens Bank, N.A., to act as lead arrangers and bookrunners
for this Agreement.

 

7

--------------------------------------------------------------------------------


 

SECTION 9.         Credit Document.  This Agreement shall constitute a “Credit
Document” as defined in the Credit Agreement.

 

SECTION 10.       No Novation.  This Agreement shall not extinguish the
obligations for the payment of money outstanding under the Credit Agreement or
discharge or release the priority of any Credit Document or any other security
therefor. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Credit Agreement or the
instruments, documents and agreements securing the same, which shall remain in
full force and effect.  Nothing in this Agreement shall be construed as a
release or other discharge of the Borrower or any other Station Party from any
of its obligations and liabilities under the Credit Agreement or the other
Credit Documents.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written, to be effective as of the Effective
Date.

 

 

Borrower:

 

 

 

STATION CASINOS LLC

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief Financial

 

 

 

Officer and Treasurer

 

[Signature Page to Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

NP BOULDER LLC

 

NP CENTERLINE HOLDINGS LLC

 

NP DURANGO LLC

 

NP FIESTA LLC

 

NP INSPIRADA LLC

 

NP IP HOLDINGS LLC

 

NP LAKE MEAD LLC

 

NP MT. ROSE LLC

 

NP OPCO HOLDINGS LLC

 

NP OPCO LLC

 

NP PALACE LLC

 

NP RED ROCK LLC

 

NP RENO CONVENTION CENTER LLC

 

NP RANCHO LLC

 

NP SANTA FE LLC

 

NP SONOMA LAND HOLDINGS LLC

 

NP STEAMBOAT LLC

 

NP SUNSET LLC

 

NP TEXAS LLC

 

NP TOWN CENTER LLC

 

STATION GVR ACQUISITION, LLC

 

 

 

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

FERTITTA ENTERTAINMENT LLC

 

FE LANDCO MANAGEMENT LLC

 

 

 

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief
Financial Officer and Treasurer

 

[Signature Page to Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

SC MADERA DEVELOPMENT, LLC

 

SC MADERA MANAGEMENT, LLC

 

SC MICHIGAN, LLC

 

SC SONOMA DEVELOPMENT, LLC

 

SC SONOMA MANAGEMENT, LLC

 

 

 

 

 

 

By:

/s/ Frank J. Fertitta III

 

Name:

Frank J. Fertitta III

 

Title:

President and Treasurer

 

[Signature Page to Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

RRR PALMS LLC

 

FIESTA PARENTCO, L.L.C.

 

FP HOLDINGS, L.P.

 

FP HOLDCO, L.L.C.

 

FPIII, L.L.C.

 

PALMS PLACE, LLC

 

PPII HOLDINGS, L.L.C.

 

N-M VENTURES LLC

 

N-M VENTURES II LLC

 

 

 

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

Authorized Person

 

[Signature Page to Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

RED ROCK RESORTS, INC.

 

 

 

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief Financial
Officer and Treasurer

 

[Signature Page to Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

STATION HOLDCO LLC

 

 

 

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief Financial
Officer and Treasurer

 

[Signature Page to Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed by:

 

 

 

DEUTSCHE BANK AG CAYMAN ISLANDS
BRANCH, as Administrative Agent

 

 

 

 

By:

/s/ Mary Kay Coyne

 

Name:

Mary Kay Coyne

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

Name:

Anca Trifan

 

Title:

Managing Director

 

 

[Signature Page to Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.

 

as Incremental Term B Lender

 

 

 

 

By:

/s/ Nadeige Dang

 

Name:

Nadeige Dang

 

Title:

Vice President

 

 

[Signature Page to Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

INCREMENTAL TERM B LOAN COMMITMENTS

 

Name of Incremental Term B Lender

 

Amount

JPMorgan Chase Bank, N.A.

 

$125,000,000.00

 

 

Total: $125,000,000.00

 

--------------------------------------------------------------------------------